DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/13/2021.

Claim Objections

Claims 3-4, 9-10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant's arguments filed 12/13/2021 have been considered but are moot in view of the new ground(s) of rejection. Upon further consideration, the previously cited prior art reference(s) Harada et al. (U.S. Pub. 20170339714) and Hamabe et al. (U.S. Pub. 20100267378) does address the new amended limitations set forth within independent claim(s) 1, 8 and 13. Therefore, new rejections have been formulated to address the limitations as set forth in independent claim 1, 8 and 13 and the similarly amended independent and their respective dependent claims.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (U.S. Pub. 20170339714).

Regarding claim 1 Harada disclose a communication method, comprising: 
initiating, by a terminal in an idle state, measurement on one or more carriers when an amount of to-be-sent data exceeds a first threshold, or 
initiating the measurement on the one or more carriers when a paging message (read as higher layer signaling see para. 86) is received para. 72, “radio base station eNB1 may report the number of subframes that are needed to make measurements for each CC included in TAG, to the UE, by using higher layer signaling” for example, para. 43, “Upon receiving a TAG-CC list like this, the UE makes measurements, on a per TAG basis, based on the information about the CCs included in each TAG”; and 
sending, by the terminal on an uplink resource, a measurement result of the measurement on the one or more carriers to a network device para. 47, “By reporting the measurement result of the representative CC where the measurement result shows the worst performance, it is possible to reduce the volume of uplink signal traffic required for the reporting”. 
Regarding claim 5 Harada disclose further comprising: 
receiving, by the terminal, priorities of the carriers that are sent by the network device para. 70-71, “a user terminal may receive the first pattern information and the second pattern information from a radio base station via higher layer signaling such as RRC (Radio Resource Control) signaling or broadcast information”; and 
determining, by the terminal based on the priorities of the carriers, the one or more carriers as to-be-measured carriers para. 115, “the user terminal may prioritize the measurement gap in which the carrier to be measured has the lower index. Also, if the carriers that are subject to measurements have equal indices, the user terminal decides the measurement gap to prioritize based on the information that is measured. To be more specific, when the carriers that are subject to measurements have equal indices, the user terminal decides the measurement gap to prioritize based on priorities determined in advance”.
Regarding claim 6 Harada disclose wherein the paging message carries information instructing the terminal to start to measure the one or more carriers para. 94, For example, in FIG. 7, in the first and third measurement gaps for RSRP/RSRQ from the left, the PDSCH/PUSCH are scheduled for the user terminal in the serving carrier. para. 115, “Also, "signals" may be "messages." Furthermore, "component carriers" (CCs) may be referred to as "cells," "frequency carriers," "carrier frequencies" and so on”.
Regarding claim 7 Harada disclose further comprising:
receiving, by the terminal, configuration information from the network device, wherein the configuration information configures a secondary cell, and the one or more carriers comprise a carrier corresponding to the secondary cell para. 79, “In FIG. 4, the radio base station transmits the first pattern information, which represents gap pattern 2 as the configuration of RSSI measurement gaps, to the user terminal. The radio base station transmits the second pattern information, which represents gap pattern 0 as the configuration of RSRP/RSRQ measurement gaps”. 
Claim 13 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 17-19 the limitations of claims 17-19, respectively, are rejected in the same manner as analyzed above with respect to claims 5-7, respectively.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 8, 11-12, 14 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (U.S. Pub. 20170339714) in view of Hamabe et al. (U.S. Pub. 20100267378). 

Regarding claim 2 Harada disclose wherein the measurement on the one or more carriers is performed by: 
measuring, by the terminal, the one or more carriers based on a first measurement duration; or 
measuring, by the terminal, the one or more carriers based on a second measurement duration determined based on a speed or a height of the terminal; or 
measuring, by the terminal, the one or more carriers in a periodic measurement manner based on at least two of a cycle duration, a measurement time length, and an interval time length para. 79-80, “Here, the measurement gap s refer to the periods for measuring (detecting) detection/measurement signals that are transmitted by using a different frequency (frequency F2) from the frequency used in the connect cell (frequency F1). To provide measurement gaps, a predetermined length of time (hereinafter referred to as "MGL" (Measurement gap Length)) is repeated in a predetermined period of repetitions (hereinafter referred to as "MGRP" (Measurement gap Repetition Period)). In inter-frequency measurements, two measurement gap patterns, which are combinations of the above MGL and MGRP, are stipulated. To be more specific, the first measurement gap pattern, in which the MGL is 6 ms and the MGRP is 40 ms, and the second measurement gap pattern, in which the MGL is 6 ms and the MGRP is 80 ms, are stipulated”; or 
measuring by the terminal, the one or more carriers to obtain a first measurement value The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the third of the alternatives.
Harada does not specifically disclose when a distance between a current location of the terminal and a location at which the terminal performs the measurement is greater than a second threshold, measuring the one or more carriers to obtain a second measurement value, wherein the second measurement value is used as the measurement result. However Hamabe teach, para. 193, “measurement data report control unit 39 sends the so created report to the base station. In this case, the measurement data report control unit 39 compares the movement distance from the time of the radio link failure until the time of the re-connection, which is measured by the movement distance measurement unit 37-3, with the threshold value (distance) of the threshold value memory 37-1”. 
Harada and Hamabe are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection parameters.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hamabe in the system of Harada so the system can accurately determine the best conditions to perform the measurements. The motivation for doing so would have been to improve and reduce the power consumption of the user terminals. 
Regarding claim 8 Harada disclose a communication method, comprising: 
measuring, by a terminal in an idle state, one or more carriers para. 69, “in a preferable embodiment, the UE makes measurements for cell selection or cell re-selection based on specific frequencies that can be SCell candidates (hereinafter referred to as "SCell candidate frequencies") prior to a transition to RRC-connected mode--in other words, while in RRC-idle mode”; para. 73,” as for the threshold that is used in the SCell re-selection operation (for example, measurements for re-selection), a different value than the threshold used in the PCell re-selection operation (for example, measurements for re-selection) can be configured”; and 
sending, by the terminal on an uplink resource, a measurement result of measuring the one or more carriers to a network device para. 47, “By reporting the measurement result of the representative CC where the measurement result shows the worst performance, it is possible to reduce the volume of uplink signal traffic required for the reporting”, 
wherein measuring the one or more carriers is performed in any one of following manners: 
measuring, by the terminal, the one or more carriers based on a second measurement duration determined based on a first measurement duration and a speed of the terminal, or 
based on the second measurement duration determined based on the first measurement duration and a height of the terminal; or 
measuring, by the terminal, the one or more carriers in a periodic measurement manner para. 79, “To provide measurement gap s, a predetermined length of time (hereinafter referred to as "MGL" (Measurement gap Length)) is repeated in a predetermined period of repetitions (hereinafter referred to as "MGRP" (Measurement gap Repetition Period))”; or 
measuring, by the terminal, the one or more carriers to obtain a first measurement value The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the third of the alternatives. 
Harada does not specifically disclose when a distance between a current location of the terminal and a location at which the terminal performs measurement of the one or more carriers is greater than a second threshold, measuring, by the terminal, the one or more carriers to obtain a second measurement value, wherein the second measurement value is used as the measurement result. However Hamabe teach, para. 193, “measurement data report control unit 39 sends the so created report to the base station. In this case, the measurement data report control unit 39 compares the movement distance from the time of the radio link failure until the time of the re-connection, which is measured by the movement distance measurement unit 37-3, with the threshold value (distance) of the threshold value memory 37-1”.
Harada and Hamabe are analogous because they pertain to the field of wireless communication networks and, more specifically, to cell selection parameters.
Therefore, it would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Hamabe in the system of Harada so the system can accurately determine the best conditions to perform the measurements. The motivation for doing so would have been to improve and reduce the power consumption of the user terminals. 
Regarding claim 11 Harada disclose further comprising: receiving, by the terminal, priorities of the carriers that are sent by the network device para. 70-71, “a user terminal may receive the first pattern information and the second pattern information from a radio base station via higher layer signaling such as RRC (Radio Resource Control) signaling or broadcast information”; and 
determining, by the terminal based on the priorities of the carriers, the one or more carriers as to-be-measured carriers para. 115, “the user terminal may prioritize the measurement gap in which the carrier to be measured has the lower index. Also, if the carriers that are subject to measurements have equal indices, the user terminal decides the measurement gap to prioritize based on the information that is measured. To be more specific, when the carriers that are subject to measurements have equal indices, the user terminal decides the measurement gap to prioritize based on priorities determined in advance”.
Regarding claim 12 Harada disclose further comprising: receiving, by the terminal, configuration information from the network device, wherein the configuration information configures a secondary cell, and the one or more carriers comprise a carrier corresponding to the secondary cell para. 79, “In FIG. 4, the radio base station transmits the first pattern information, which represents gap pattern 2 as the configuration of RSSI measurement gaps, to the user terminal. The radio base station transmits the second pattern information, which represents gap pattern 0 as the configuration of RSRP/RSRQ measurement gaps”.
Regarding claim 14 the limitations of claim 14 are rejected in the same manner as analyzed above with respect to claim 2.
Regarding claim 20 the limitations of claim 20 are rejected in the same manner as analyzed above with respect to claim 6.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazmi et al. (U.S. Pub. 20160269260) which disclose, Reporting Serving Cell Packet Loss Rate.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raul Rivas whose telephone number is (571)270-5590.  The examiner can normally be reached on Monday - Friday from 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471